Citation Nr: 0628370	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-28 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
condition.

2.  Entitlement to service connection for a bilateral hip 
condition.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1985 to March 
1988 and from November 1990 to July 1991.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO), which denied the veteran's claim for 
entitlement to service connection for bilateral ankle and 
bilateral hip disabilities.

Pursuant to the appellant's request, a video conference 
hearing before a member of the Board was scheduled for August 
2006.  A notation associated with the claims file indicates 
that the appellant did not appear for this hearing.  Since he 
failed to report for the hearing or provide an explanation 
for his absence, and has not requested that the hearing be 
rescheduled, his hearing request is deemed withdrawn.  38 
C.F.R. § 20.704 (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The veteran contends that during his first period of active 
duty he injured both of his ankles and hips in a parachute 
jump while on active duty.  The service medical records for 
his first period of service (March 1985 to March 1988) have 
been associated with the claims file and they show that in 
March 1985, the veteran reported that he injured his left 
ankle in 1979 (pre-service) and that treatment for the 
facture included a splint cast.  He also related an injury to 
his right ankle in 1984, was also prior to his entering his 
first period of active duty.  He indicated that he was not 
sure whether he had broken or sprained his ankle, but he 
stated that it was placed in a half cast.  

After going on active duty, the veteran injured his right 
knee in 1986 as the result of a parachute jump.  He was 
diagnosed with a torn right anterior collateral ligament and 
underwent a Lambert anterior cruciate reconstruction.  The 
report of the veteran's separation examination includes 
reference to a knee operation in October 1986.  The service 
medical records for the veteran's first period of service are 
negative for any findings specifically attributable to 
disability of either hip or ankle.

The veteran underwent an orthopedic examination in April 
2002.  The examiner noted that the veteran presented 
complaints of pain in the hips, back and ankles, but in the 
report the clinician indicated that he would only address the 
specific questions posed by the RO regarding the veteran's 
knee condition.  An April 2003 medical report recorded 
complaints of left ankle pain, which was related to an injury 
to his ankles.  The clinician noted that the veteran had been 
a parachute trooper.  X-ray revealed a well corticated boney 
fragment adjacent to the tip of the right medial melleolus, 
consistent with an old fracture.  (Emphasis added.)  

A VA examination report dated in September 2003 reflects a 
stable bilateral ankle examination.  The examination report 
is silent regarding a disability of either hip.  Following a 
review of the case file, the examiner concluded that the 
veteran's bilateral ankle condition was not related to 
service.  While there is indication that the claims file was 
reviewed, the examiner failed to note certain relevant 
findings, to include the X-ray evidence an old fracture of 
the right ankle.  It is the Board's judgment that there is a 
duty to provide the veteran with another orthopedic 
examination and an opinion based upon a review of all of the 
relevant medical evidence and the veteran's in-service 
history of trauma incurred as the result of parachute jumps.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).

In addition to the above, there may be additional service 
medical reports, not currently associated with the record on 
appeal, which may be pertinent to the proper adjudication of 
the appellant's claims.  A corrected personnel DD 214 form 
shows that the veteran served on active duty for 
approximately 8 months from November 1990 to July 1991.  It 
is not clear from the record that the RO has made any 
attempts to secure the service medical records for this 
second period of service, nor does the record contain any 
explanation as to what happened to these service medical 
reports: whether a search was ever conducted or whether they 
were deemed lost by the RO.  38 C.F.R. § 3.159(c)(2) (2005).  
Records of a Federal department or agency must be sought 
until it is reasonably certain that such records do not exist 
or that further efforts to obtain these records would be 
futile.  38 U.S.C.A. § 5103A(b)(3).  

Accordingly, this case is REMANDED for the following action:
 
1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2005).  The RO must provide the veteran 
written notification specific to his 
claims for service connection for a 
bilateral ankle disability and a 
bilateral hip disability, of the impact 
of the notification requirements on the 
claims.  

The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claims, specifically 
to include all service medical records in 
his possession (or copies thereof) and 
any evidence of medical care dating from 
his second period of active service from 
November 1990 to July 1991, as well as 
any post-service medical reports relating 
to a disability of either hip or ankle.

2.  The RO should contact all appropriate 
service records' depositories to obtain 
any additional service medical records of 
the veteran that may be available, to 
include his second period of active duty 
from November 1990 to July 1991.  If no 
such records can be found, the RO should 
obtain documentation sufficient to 
support a finding that it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.  

It is again pertinent to point out that 
records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 
5103A(b)(3).

3.  The veteran should be afforded 
another VA orthopedic examination that 
includes a review of all of the relevant 
medical evidence in the claims file, to 
include the history of trauma involving 
the lower extremities due to repeated 
parachute jumps, the apparent history of 
pre-service trauma, and the 2003 X-ray 
evidence of an old fracture of the right 
ankle

Following a review of all of the relevant 
evidence in the claims file and a copy of 
this remand, the clinical evaluation, and 
any tests that are deemed necessary, the 
clinician is requested to address the 
following questions:

(a) Is it at least as likely as not 
(50 percent or greater probability) 
that any disability of the right or 
left hip, or right or left ankle 
that currently exits began during or 
as the result of some incident of 
service, to include trauma.

The physician is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

(b) If it is determined that the 
veteran had disability of either hip 
or ankle upon entry into service, 
the examiner is requested to answer 
yes or no to the following question: 
Was a disability of either hip or 
ankle aggravated during service?  
Aggravation is defined for legal 
purposes as a chronic worsening of 
the underlying disorder, beyond its 
natural progression, versus a 
temporary flare-up of symptoms.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed.  If the clinician must 
resort to speculation to answer any 
question, he or she should so state.

4.  After completing any additional 
development deemed necessary, to include 
obtaining service medical records from 
November 1990 to July 1991, the RO should 
readjudicate the veteran's claims, with 
consideration of any evidence obtained 
since the issuance of the Supplemental 
Statement of the Case in January 2006.

5.  If any benefit sought on appeal is 
not granted, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claims, to include a 
summary of any evidence added to the 
record since the January 2006 
Supplemental Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


